DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed November 17, 2021.
In view of the amendment, the objections to the drawings and claims 8 and 18, as set forth in the Office Action dated 08/18/2021, are withdrawn.
Claims 1, 9, 13, 18, and 20 are amended.
Claims 7-8, and 17 are canceled.
Claims 1-6, 9-16, and 18-20 are pending.
 
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant amended claims 1 and 13 specifying that “the activation waveform comprises values corresponding to probabilities that the identified deflections represent tissue activations”. The Examiner notes that original claims 8 and 17, now canceled, do not mention the word “tissue”; instead it recites “a probability that the identified deflection in the electrical signal corresponds to a sample point represents an activation”. Thus, the scope of original claim 8 and claims 1 and 13, as amended, are different.
.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-6, 9, 12-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,236,883 to Ciaccio et al. (hereinafter referred to as “Ciaccio”) in view of US Patent Application Publication No. 2016/0166167 to Narayan et al. (hereinafter referred to as “Narayan”).
Regarding claims 1 and 13, Ciaccio discloses a system/method for processing cardiac information (e.g., abstract), the system/method comprising: a processing unit (e.g., column 4, lines 34-35) configured to: receive a set of cardiac electrical signals (e.g., column 1, lines 61-63); identify, for each electrical signal of the set of electrical 
Ciaccio differs from the claimed invention in that it does not expressly disclose that the activation waveform comprises values corresponding to probabilities that the identified deflections represent tissue activation. However, Narayan, in a related art: a system and method for targeting heart rhythm disorders includes processing cardiac electrical signals (e.g., abstract of Narayan); identifies, for each electrical signal, a deflection which could represent an activation onset (e.g., paragraph [0229] of Narayan: Fig. 17, 1735-1740); generates, based on the identified deflections, an activation waveform corresponding to the set of electrical signals where the activation waveform comprises values corresponding to probabilities that the identified deflections represent tissue activations (e.g., paragraphs [0167] and [0229] of Narayan: identified beats are tagged depending upon the degree of confidence that the activation onset) and displays the tagged activation onsets (e.g., Figs. 39 and 39 and paragraphs [0083], [0085], 
As to claims 2 and 14, Ciaccio in view of Narayan teaches the system of claim 1 and the method of claim 13, wherein the processing unit is further configured to: receive an indication of a measurement location corresponding to each of the set of electrical signals (e.g., column 1, lines 63-65 and column 5, lines 64-67); and generate one or more cardiac map annotations based on the activation waveform (e.g., column 56, lines 39-65: using yellow-green to violet bars to denote duration and phase changes of the modelled cardiac information). 
With respect to claims 3 and 15, Ciaccio in view of Narayan teaches the system of claim 1 and the method of claim 13, wherein the processing unit is further configured to determine the signal baseline (e.g., column 37, lines 16-25: five sets of variance measurements including signal baseline are generated). 
As to claims 5 and 16, Ciaccio in view of Narayan teaches the system of claim 3 and the method of claim 13, wherein the processing unit is configured to determine the 
 	With respect claim 6, Ciaccio in view of Narayan teaches the system of claim 1, wherein the processing unit is configured to identify, for each electrical signal of the set of electrical signals, a deflection by identifying, for each sample point of each electrical signal, whether the sample point represents a deviation from the signal baseline (e.g., column 51, lines 2-6, column 52, line 12-column 53, line 64). 
 	With respect to claims 9 and 18, Ciaccio in view of Narayan teaches the system of claim 1 and the method of claim 17, [wherein] the set of electrical signals comprising a plurality of electrical signals, wherein the processing unit is configured to adjust an activation waveform value corresponding to a sample point based on an evaluation of spatiotemporal consistency of corresponding deflections of the plurality of electrical signals (e.g., column 61, line 61 – column 62, line 35). 
As to claim 12, Ciaccio in view of Narayan teaches the system of claim 1, further comprising a catheter, wherein the signal baseline is a range of values (e.g., column 14, lines 22-46). 
Regarding claim 20, Ciaccio discloses one or more computer-readable media having embodied thereon computer-executable instructions (e.g., column 8, lines 15-19) that, when executed by a processor, are configured to cause the processor to instantiate one or more program components, the one or more program components comprising: an acceptor (e.g., column 7, lines 8-18: data acquisition subsystem) configured to: receive a set of cardiac electrical signals (e.g., column 7, lines 25-28 and 45-62);  and an annotation waveform generator (e.g., column 7, lines 21-23: 
Ciaccio differs from the claimed invention in that it does not expressly disclose that the activation waveform comprises values corresponding to probabilities that the identified deflections represent tissue activation. However, Narayan, in a related art: a system and method for targeting heart rhythm disorders includes processing cardiac electrical signals (e.g., abstract of Narayan); identifies, for each electrical signal, a deflection which could represent an activation onset (e.g., paragraph [0229] of Narayan: Fig. 17, 1735-1740); generates, based on the identified deflections, an activation waveform corresponding to the set of electrical signals where the activation waveform comprises values corresponding to probabilities that the identified deflections represent tissue activations (e.g., paragraphs [0167] and [0229] of Narayan: identified beats are tagged depending upon the degree of confidence that the activation onset) and displays the tagged activation onsets (e.g., Figs. 39 and 39 and paragraphs [0083], [0085], [0113], [0117], [0218], [0262], and [0269]-[0273] of Narayan). That is, Narayan teaches .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ciaccio in view of Narayan as applied to claims 3 and 7 above, and further in view of US Patent No. 9,265,951 to Sweeney.
With respect to claim 4, Ciaccio in view of Narayan teaches the system of claim 3, but does not expressly disclose that the processing unit is configured to determine the signal baseline by referencing a memory in which the signal baseline is stored, the signal baseline comprising a pre-determined value. However, Sweeney, in a related art: system and method for automated adjustment of cardiac resynchronization therapy control parameters, teaches that pacing control parameters are automatically adjusted by comparison of local electrograms acquired by a cardiac implantable device with a model of cardiac electrical activity derived from surface-lead electrocardiograph measurement under baseline and paced conditions (e.g., abstract and column 2, lines 50-56 of Sweeney) where these QRS hieroglyphs derived from the surface ECG are .
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaccio in view of Narayan as applied to claim 1 above, and further in view of US Patent Application No. 2016/0278655 to Herleikson and US Patent Application Publication No. 2015/0164375 to Schindhelm et al. (hereinafter referred to as “Schindhelm”).
With respect to claims 10 and 19. Ciaccio in view of Narayan teaches discloses the system of claim 1 and the method of claim 18, but does not expressly disclose that the set of electrical signals are represented as ordered values and the signal baseline is a percentile of the ordered values. However, Herleikson teaches a baseline filtered electrocardiogram signal is filtered via a 2nd order low pass filter and thus, that is was known in the electrocardiogram art to filter signals to represent the same as an ordered values (see paragraph [0048] of Herleikson). In addition, the secondary reference to Schindhelm teaches, in a related art: monitoring cardio-pulmonary health, that activity mapping generates activity count values where the signal is bandpassed filtered and the baseline of the signal is extracted by estimating a percentile of the filtered signal (e.g., 
	As to claim 11, in the absence of criticality, one of ordinary skill in the art would have modified the percentile for the baseline to be the 20th percentile as It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Ciaccio in view of Narayan, Herleikson and Schindhelm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-9, 12-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,709,349. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘349 patent.
Claims 4, 10-11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,709,349 in view of Sweeney or Herleikson and Schindhelm as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792